                            UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                  Civil Action No. 3:18-cv-000535

PATRICK UDOEWA, on behalf of himself and
all others similarly situated,

        Plaintiff,
v.


ETTAIN GROUP, INC.,

        Defendant.


                             JOINT MOTION TO APPROVE NOTICE OF
                               COLLECTIVE ACTION SETTLEMENT

        Plaintiff Patrick Udoewa (“Plaintiff”) and Defendant ettain group, Inc. (“Defendant” or

 “Ettain”) (collectively, the “Parties”), by and through counsel, respectfully request that the Court

 enter an Order approving the Parties’ Notice of Collective Action Settlement. In support of this

 Motion, the Parties jointly state as follows:

        1.       Plaintiff previously filed an Unopposed Motion for Approval of Settlement of

FLSA Collective Action (see Dkt. Entry 27) and Plaintiff’s Memorandum of Law in Support of

Its Unopposed Motion for Approval of Settlement of FLSA Collective Action (the

“Memorandum”) (see Dkt. Entry 26). With the Memorandum, Plaintiff submitted as an exhibit

for approval by the Court, among others, a proposed Notice of Collective Action Settlement. See

Dkt. Entry 26-3.

        2.       On October 8, 2019, the Court entered an Order approving the Settlement of FLSA

Collective Action (“Approval Order”) and the Notice of Collective Action Settlement. See Dkt.

Entry 28.


                                                  1
       3.      In working with the settlement administrator to facilitate the settlement of this

matter pursuant to the Court’s October 8, 2019 Approval Order, it has now recently come to the

Parties’ attention that Plaintiff’s counsel inadvertently submitted for the Court’s approval an older

version of the Notice of Collective Action Settlement as Exhibit 3 to the Memorandum (see Dkt.

Entry 26-3) and, therefore, the Notice of Collective Action Settlement previously submitted for

approval by the Court did not include all of the Parties’ agreed upon language.

       4.      Accordingly, the Parties now jointly and respectfully request that the Court enter

an Order approving the correct, previously agreed-upon version of the Notice of Collective Action

Settlement attached hereto as Exhibit A with this Joint Motion, as the best notice practicable under

the circumstances.

       5.      The Parties jointly submit to this Court that this is the proper Notice of Collective

Action Settlement to be distributed by the approved settlement claims administrator to facilitate

settlement pursuant to the Court’s Approval Order.

       A proposed Order is attached hereto as Exhibit B.




                                                 2
         This the 24th day of October 2019.


/s/ Philip J. Gibbons, Jr.                          /s/ Meredith A. Pinson_________________
Philip J. Gibbons, Jr. (N.C. Bar No. 50276)         John G. McDonald (NC Bar No. 23848)
phil@gibbonsleis.com                                jmcdonald@mcguirewoods.com
Craig L. Leis (N.C. Bar No. 48582)                  Meredith A. Pinson (NC Bar No. 39990)
craig@gibbonsleis.com                               mpinson@mcguirewoods.com
GIBBONS LEIS, PLLC                                  MCGUIREWOODS LLP
14045 Ballantyne Corporate Place, Suite 325         201 North Tryon Street, Suite 3000
Charlotte, NC 28277                                 Charlotte, North Carolina 28202
(704) 612 0038                                      704.343.2170
                                                    704.444.8870 (Facsimile)
Andrew C. Ficzko (admitted pro hac vice)
aficzko@stephanzouras.com                           ATTORNEYS FOR DEFENDANT
Catherine T. Mitchell (admitted pro hac vice)
cmitchell@stephanzouras.com
James B. Zouras (admitted pro hac vice)
jzouras@stephanzouras.com
Ryan F. Stephan (admitted pro hac vice)
rstephan@stephanzouras.com
STEPHAN ZOURAS, LLP
100 N. Riverside Plaza
Suite 2150
Chicago, Illinois 60606
(312) 233 1550

ATTORNEYS FOR PLAINTIFF




                                                3
                               CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2019, I filed electronically the foregoing document

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

the following:

                                    Philip J. Gibbons, Jr.
                                    Phil Gibbons Law, P.C.
                                    15720 Brixham Hill Ave., Suite 331
                                    Charlotte, NC 28277
                                    phil@philgibbonslaw.com

                                    James B. Zouras
                                    Teresa M. Becvar
                                    Stephan Zouras, LLP
                                    205 North Michigan Avenue, Ste. 2560
                                    Chicago, IL 60601

                                    Counsel for Plaintiff

       This the 24th day of October 2018.


                                            /s/ Meredith A. Pinson_________________
                                            Meredith A. Pinson (NC Bar No. 39990).




                                              4
